DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendments to the claims filed 17 May 2021 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7 recites “the device is configured for transverse liquid flow between the layers”.  This limitation is unclear for merely stating a function (transverse liquid flow between layers) without providing any indication of how the function is performed.  The boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what performs the function.  The recited function does not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 2, 3, 7, 8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levi et al. (US 2009/0110601) in view of Tablepour et al. (US 2006/0199236) further in view of Wada et al. (US 2005/0170362).
Levi et al. teach a diagnostic device for detecting a target analyte in a sample, the device comprising:
a sample receiving layer (sample receiving layer, par. 177); 
an analyte detection layer (each zone may be a separate layer, par. 176, MIP-conjugate zone, par. 177);
a microfluidic layer (porous carrier, par. 180), and 
a molecular computing layer (analyte analog:reporter conjugate binding element, par. 178),
wherein the device is configured for transverse liquid flow between the layers (fluid applied to the top of the device and flows vertically through the layers, par. 176; either vertical flow through or lateral flow may be implemented in any of the disclosed embodiments, par. 110), and
wherein the analyte detection layer comprises a plurality of molecularly imprinted polymers (MIP) having specificity for a target analyte and having an analyte-analog:reporter conjugate bound thereto, and wherein binding of the target analyte to 
Levi et al. teach the analyte-analog being a peptide (polypeptide or protein, par. 89, 94 and 177), but fail to teach the reporter being DNA and a peptide-DNA conjugate bound to an antibody.
Tablepour et al. teach a displacement assay (par. 82) having an immobilized receptor (heterogeneous assay with analyte-conjugate dispensed into a vessel having immobilized receptors, par. 54), wherein the receptors are or antibodies or molecular imprinted polymers that exhibit a specific binding affinity for an analyte (par. 45), in order to provide a competitive assay for detection of analyte over an extended dynamic range (par. 7).
Wada et al. teach a displacement assay where an analyte analog (peptide)-charged carrier (DNA) conjugate bound to an antibody having specificity for the target analyte, wherein binding of the target analyte to the antibody displaces the analyte analog-charged carrier conjugate (analyte analog bound to charged carrier molecule, par. 148; analyte analog is a peptide, par. 154; charged carrier is DNA, par. 85-86 and 148), in order to easily separate an analyte from an analyte analog conjugate, par. 55 and 82).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the MIP receptor in the device of Levi et al., with a specific binding antibody as taught by Tablepour et al.  One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detection technique and since the same 
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the analyte analog:reporter conjugate in the device of Levi et al., a peptide:DNA conjugate as taught by Wada et al., in order to increase detection sensitivity and specificity (Wada, par. 17).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references of Levi, Tablepour and Wada because the references are similarly drawn to displacement assays for detection of a protein analyte.
With respect to claim 8, Levi et al. teach the target analyte is a protein (par. 29).
Claim 11 recites the microfluidic layer configured for lateral flow of amplification products and nucleic acids across the device.  The recitation of “configured for” requires the microfluidic layer only to be capable of performing lateral flow of amplification products and nucleic acids across the device.  The prior art need not teach a microfluidic layer performing lateral flow or contain amplification products or nucleic acids.  Levi et al. teach a porous carrier (par. 180), which is interpreted as the claimed microfluidic layer, and porous material being a porous structuring that facilitates liquid advancement along the device by capillary forces (par. 99).  As such, the capillary forces would necessarily advance liquid in both the lateral and vertical directions and the porosity that allows for passage of analyte analog:reporter conjugates (par. 180) 
With respect to claim 12, Levi et al. teach the sample receiving layer comprising a separation medium (pad separating serum from whole blood used in sample application area, par. 102).
With respect to claims 13 and 14, Levi et al. teach the sample being a serum biological sample (par. 102 and 221).
With respect to claim 15, Levi et al. teach the sample receiving layer (sample application area) is made of paper (par. 101) and therefore is considered a paper-based device.
Claim 22 is drawn to a nucleic acid amplification layer, but other than being a layer, the claim does not recite any particular structural limitations.  As such, the limitation of nucleic acid amplification is considered a functional limitation of the layer.  The prior art must only be capable of performing any claimed functional limitations.  As such, any layer in fluid communication with the diagnostic device is considered capable of performing nucleic acid amplification.  Levi et al. teach a reference zone layer (par. 179), which is interpreted as the claimed nucleic acid amplification layer.
With respect to claim 23, Levi et al. teach the biomolecular computing layer being an output layer (results window where results are output is interpreted as an output layer, par. 178).

Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levi et al. (US 2009/0110601) in view of Tablepour et al. (US 2006/0199236) further in .
Levi et al. in view of Tablepour et al. further in view of Wada et al. teach a diagnostic device having an output layer (Levi) and DNA labels for analyte analogs in a displacement assay (Wada), but fail to teach the output layer comprising a nucleic acid based sensor reaction panel with a plurality of riboregulator sensors for detection of the nucleic acids.
Breaker et al. teach a device for detection target nucleic acids in a sample comprising an array of riboswitches immobilized to a support, which are a plurality of riboregulators for detection of oligonucleotide targets (par. 80 and 131), in order to provide detection of different components in a single sample (par. 82).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the output layer in the device of Levi et al. in view of Tablepour et al. further in view of Wada et al., an array of riboregulator sensors in the form of an array of riboswitches as taught by Breaker et al., in order to provide for rapid screening of different nucleic acids (Breaker, par. 82 and 131).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Levi and Breaker are similarly drawn to visual detection of analyte in a sample and Wada is drawn to DNA labels to indicate the presence of an analyte with Breaker being similarly drawn to drawn to detection of DNA.

Response to Arguments
Applicant’s arguments filed 17 May 2021, with respect to the rejection under 35 USC 112a and the lack of antecedent basis under 35 USC 112b have been fully considered and are persuasive.  These rejections have been withdrawn. 
Applicant's arguments regarding the indefiniteness rejection under 35 USC 112b have been fully considered but they are not persuasive.
Applicant argues that the recitation of “the device configured for transverse liquid flow between the layers” does not merely state a function and is clear because the specification provides for the structural relation of the layers and that the term “transverse” refers to liquid flow that is predominantly perpendicular to the length and width of a layer that is parallel to the depth of the layer.
Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  Contrary to Applicant’s argument, transverse liquid flow between the layers is a functional limitation of the device.  The recitation of the device configured to perform the functional limitation is not sufficient to make the claim definite.  Although the specification attributes the transverse liquid flow to the structural relation of the layers, the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim itself is not clear that the configuration of the device to achieve transverse liquid flow between the layers follows from the structure of the layers.  In other words the indefiniteness of the claim is due to the recitation of “the device configured to”.  Applicant could resolve the unclear boundaries by amending the claim to specify how the transverse liquid flow between layers.  For example, the 

Applicant's arguments regarding the rejection under 35 USC 103 have been fully considered but they are not persuasive. Applicant argues that Levi and Tablepour fail to teach a biomolecular computing layer that the instant specification describes as employing biomolecular interactions to perform a molecular logic operation.  Applicant argues that the biomolecular computer layer uses biomolecular components as input signals for logic gate operations.  Applicant argues that Levi, Tablepour nor Wada teach molecular logic gate operations.  
Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., molecular logic gate operations) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is noted that the instant specification at paragraphs 45 and 47 teaches a computing system that employs molecular logic.  However, the instant claims recite a biomolecular computing layer, which is defined by the instant specification, at paragraph 26, as an output layer comprising a nucleic acid based layer only requires a nucleic-acid based reaction panel and does not include or require molecular logic gate operations.  Levi’s analyte analog:reporter conjugate is a peptide-DNA conjugate when combined with the teaching of Wada and the analyte analog:reporter conjugate binding element is a peptide-DNA conjugate binding element.  The binding of the peptide-DNA conjugate to the peptide-DNA conjugate binding element is considered a nucleic acid based reaction and the binding element.  Furthermore, the binding element of Levi is fixed to the flow path in the form of a layer and provides an output in the form of an indication of a presence or concentration of analyte (Levi, par. 178).  Therefore, the combination of Levi with Wada provides an analyte analog:reporter conjugate that is a peptide-DNA conjugate and a fixed peptide-DNA conjugate binding element in the form of a layer to bind the peptide-DNA conjugate provides an output of presence or concentration of analyte and therefore meets the definition for the claimed biomolecular computing layer.
 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/MELANIE BROWN/Primary Examiner, Art Unit 1641